cca_2015021308535301 id uilc number release date third party communication date of communication month dd yyyy from sent friday date am to cc bcc subject re statute question on aar filed by the partnership that was docketed in tax_court i assume that your statement that the petition was filed days before the aar was filed is a typo - if not the court would lack jurisdiction assuming that the aar was timely petitioned after the aar was filed we have two years from the date the decision became final to issue the refunds d d and c b iii i r c d
